Citation Nr: 1739953	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-41 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from November 1956 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Claims for service connections for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the psychiatric disorder issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction above, the Veteran's claim for entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric condition, to include PTSD.  The Veteran's private treatment records reflect multiple mental disorder diagnoses.  For example, treatment records from the Permanente Medical Group indicate that the Veteran was diagnosed with PTSD and major depressive disorder with recurrent episodes, psychotic features, and anxious stress in June 2016, and was diagnosed with an anxiety disorder in July 2016.  In a June 2016 appointment with a Permanente Medical Group psychologist, the Veteran indicated that his psychiatric symptoms began in service when he was transferred to Vietnam, noting that he would wake up every morning at 2:30 A.M. to 3:00 A.M. due to bombings, and stating that he experienced many close calls.  The Veteran further noted that he did not seek treatment while in service because he was afraid of being let go.  

Upon review, the Board concludes that remand is required with respect to the Veteran's mental disorder claim.  As the Veteran's claim has been expanded to include all mental disorders and is not limited to PTSD, an additional VA examination is warranted that addresses the Veteran's expanded mental disorders claim.  

With respect to the Veteran's claimed PTSD, the Veteran underwent a January 2017 VA psychiatric examination to determine whether the Veteran had a diagnosis of PTSD that was at least as likely as not (50 percent probability or greater) incurred in or caused by his service.  The VA examiner diagnosed the Veteran with an adjustment disorder with depressed mood, stating that the Veteran did not meet the criteria for PTSD under the DSM 5 criteria.  

However, the January 2017 examiner failed to specifically discuss or address the diagnoses of PTSD and other mental disorders in the Veteran's treatment records from the Permanente Medical Group.  This is particularly troubling in that the examiner's report of the Veteran's relevant mental health history referenced the Veteran's December 2010 VA psychiatric examination and a July 2016 PTSD assessment at the Sacramento VA medical center as instances where the Veteran was found not to meet the criteria for a diagnosis of PTSD; the examiner noted that the Veteran "was seen at Kaiser on 4-5 times and placed in 'behavior classes[,]'" but did not mention that the Veteran was diagnosed with PTSD during those sessions, nor did he address the validity of those diagnoses.  

Because the January 2017 VA examiner failed to address all relevant medical evidence of record, the Board finds that the January 2017 VA examination is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a psychiatrist or a psychologist, who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.   

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder, under DSM-IV or DSM-5.  The examiner must clearly identify each psychiatric disorder found at any time during the course of the appeal (to include major depressive disorder, anxiety, an adjustment disorder, and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include major depressive disorder, anxiety, an adjustment disorder, and PTSD), either commenced during or is otherwise etiologically related to the Veteran's period of service.  If the examiner attributes any current acquired psychiatric disability to factors other than the Veteran's military service, the examiner must explain why the disability is more likely due to these factors rather than the Veteran's military service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




